Title: To George Washington from John Brown Cutting, 25 July 1789
From: Cutting, John Brown
To: Washington, George



Sir,
Bordeaux [France] 25 July 1789

I have the honor to transmit you some papers containing details of a revolution in the government of France which if they shou’d reach New York before the official account of this great transaction by Mr Jefferson may probably afford you some satisfaction. With the highest respect & purest esteem I have the honor to be your fellow citizen and most obedt sert

John Brown Cutting

